NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50201

                Plaintiff - Appellee,            D.C. No. 3:12-cr-00540-JLS

    v.
                                                 MEMORANDUM*
ENRIQUE RODRIGUEZ-LOPEZ,

                Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

         Enrique Rodriguez-Lopez appeals from the district court’s judgment and

challenges the 77-month custodial sentence and three-year term of supervised

release imposed upon remand for resentencing. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Lopez contends that the district court erred by (1) relying on the

Guidelines sentencing range to the exclusion of other 18 U.S.C. § 3553(a)

sentencing factors, (2) failing to explain adequately the sentence and address his

sentencing arguments, and (3) failing to explain why a term of supervised release

was warranted in light of U.S.S.G. § 5D1.1(c). We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record reflects that the court considered Rodriguez-Lopez’s mitigating

arguments along with the other section 3553(a) sentencing factors and sufficiently

explained the sentence, including the need for the supervised release term in light

of his particular circumstances. See U.S.S.G. § 5D1.1(c) cmt. n.5.

      Rodriguez-Lopez also contends that the sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Rodriguez-Lopez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The low-end sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances, including

Rodriguez-Lopez’s criminal and immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.



                                          2                                   14-50201